Citation Nr: 1807303	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  12-05 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Son, and Daughter


ATTORNEY FOR THE BOARD

Zi-Heng Zhu


INTRODUCTION

The Veteran served on active duty from July 1977 to April 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the Veteran's claim for service connection for a back condition.

The Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge in November 2015.  A transcript of that hearing is of record.


REMAND

The Board finds that additional development is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim. 

The Veteran was most recently provided a VA examination in October 2016.  In that examination, the VA examiner concluded that the Veteran's back disability was not etiologically related to any aspect of active service.  The examiner also found that there was also no evidence of a continuity of symptomatology of the Veteran's back pain since service.  The examiner noted a comprehensive review of the medical history and treatment records, during and after service, to include documenting post-service treatment and complaints of back pain.  The examiner noted that while some symptoms of back pain existed during and after service, those conditions were acute in nature, and that there was no evidence, even considering the Veteran's lay accounts, of a chronic back disability. 

While a review of that opinion seems to indicate a comprehensive conclusion and rationale, the Board finds that further review of the totality of the claim demonstrates that analysis is incomplete.  In a January 2018 informal hearing presentation, the Veteran's representative argued that while there is no medical evidence indicating a diagnosis of a chronic back condition during the period directly after service, other peripheral evidence does indicate, or at least corroborate the Veteran's lay assertions, of a continuing condition.  Specifically, the representative noted that the medical evidence demonstrated that the Veteran received addition counselling and treatment for addiction to pain-killers in the early 1900s.  The representative argued that addiction was the result of the need for prescription pain medication for back pain, after the Veteran developed an allergy to over-the-counter NSAIDs, the result of taking them constantly to relieve back pain.  The Veteran's representative asserts that treatment for pain medication addiction should be considered as corroborative evidence to the Veteran's lay statements that he had back symptoms and manifestations since active service.  The Board finds that an examination should consider that theory of entitlement.

Therefore, based on the Veteran's statements and that of his family, and evidence of treatment for pain medication addiction, the Board finds that the opinion provided in the October 2016VA examination did not address all necessary avenues of entitlement.  The Board notes when a medical examination is provided, VA must ensure the adequacy of the examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  When the medical evidence is incomplete, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Accordingly, the Board finds that an examination and opinion should be obtained to determine the etiology of his back condition. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment medical records not already of record.  

2.  After obtaining appropriate authorization, obtain any private treatment records identified by the Veteran, to include any records from any private physicians that are not already of record. 

3.  Then, schedule the Veteran for a VA examination with a medical doctor who has not already examined him in conjunction with this claim.  The examiner must review the claims file and should note that review in the report.  When providing the opinions, the examiner should consider and discuss the Veteran's service records, VA medical records, and any other relevant information.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any current back disability is related to service or any incident of service, to include complaints of back pain during and at separation from service.  The examiner should also discuss the lay statements from the Veteran and his family regarding the onset and duration of his back condition.  The examiner must speak to the potential of continuity of the Veteran's back symptoms from service to his current condition, considering the Veteran's lay statements and those issues raised by the Veteran's representative in the January 2018 informal hearing presentation.  Specifically, the examiner must address the claim that the Veteran took over the counter NSAIDs during the period immediately following service to treat his back pain, and became allergic to those pills as a result of years of self-medicating for on-going back pain.  He ultimately switched to prescription narcotics, to which he became addicted.  That addiction is corroborated by medical documentation for treatment and therapy.  

4.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

Department of Veterans Affairs


